PER CURIAM.
Appellant challenges his judgment and sentences for shooting at, within, or into a building, aggravated assault with a firearm, and carrying a concealed firearm. A review of the record reveals no reversible error as to his convictions, but there is possible error in regard to appellant’s sentences.
The above offenses occurred on August 21, 1996, and appellant was sentenced pursuant to the 1995 sentencing guidelines. Thus, we remand this case to the trial court to reconsider the sentences imposed. See Smith v. State, 761 So.2d 419 (Fla. 2d DCA 2000). On remand, the trial court is directed to impose the three-year minimum mandatory term required under section 775.087(2), Florida Statutes (1995), for the aggravated assault with a firearm conviction since failure to do so constitutes fundamental error. See § 775.087(2), Fla. Stat. (1995); State v. Calzada-Padron, 708 So.2d 287 (Fla. 2d DCA 1996).
*1239Affirmed; remanded for reconsideration.
CAMPBELL, A.C.J., and GREEN and STRINGER, JJ., Concur.